        Case 2:16-cr-00200-SAB          ECF No. 139        filed 04/14/20      PageID.383 Page 1 of 2
 PROB 12C                                                                              Report Date: April 13, 2020
(6/16)

                                       United States District Court                                FILED IN THE
                                                                                               U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                          Apr 14, 2020
                                        Eastern District of Washington                        SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Dale Joseph Tindal                       Case Number: 0980 2:16CR00200-SAB-1
 Address of Offender:                                              Mead, Washington 99201
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: December 14, 2017
 Original Offense:          Crime On Indian Reservation-Attempted Arson, 18 U.S.C. §§ 81 and 1153
 Original Sentence:         Prison - 290 days               Type of Supervision: Supervised Release
                            TSR - 60 days

 Revocation Sentence:       Prison - 2 months
 (09/13/2018)               TSR - 48 months

 Revocation Sentence:       Prison - 5 months
 (02/20/2019)               TSR - 53 months

 Revocation Sentence:       Prison- 3 months
 (01/08/2020)               TSR- 24 months
 Asst. U.S. Attorney:       Alison L. Gregoire              Date Supervision Commenced: February 5, 2020
 Defense Attorney:          Amy H. Rubin                    Date Supervision Expires: February 4, 2022

                                         PETITIONING THE COURT

To issue a warrant and to incorporate the violation contained in this petition in future proceedings with the
violations previously reported to the Court on 03/16/2020.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            3           Special Condition #8: You must participate in an inpatient substance abuse treatment
                        program and any recommended aftercare. You must follow the rules and regulations of the
                        treatment program. The probation officer will supervise your participation in the program
                        (provider, location, modality, intensity, etc.). You must pay the costs of the program if
                        financially able.

                        Supporting Evidence: On April 13, 2020, Mr. Tindal was in direct violation of special
                        condition number 8 by failing to participate in and willfully aborting inpatient treatment.
        Case 2:16-cr-00200-SAB       ECF No. 139        filed 04/14/20      PageID.384 Page 2 of 2
Prob12C
Re: Tindal, Dale Joseph
April 13, 2020
Page 2

                     On March 16, 2020, Mr. Tindal signed a waiver of hearing and agreed to the above-
                     referenced special condition to be added to his judgement and sentence. He fully understood
                     the condition.

                     On April 13, 2020, the undersigned officer received a call from Mr. Tindal’s treatment
                     counselor at American Behavioral Health Services (ABHS) inpatient treatment. The
                     counselor reported that Mr. Tindal had threatened to punch someone and threatened to hurt
                     himself unless he was allowed to leave. The counselor attempted to talk Mr. Tindal out of
                     leaving ABHS. He was unsuccessful at trying to reason with him and Mr. Tindal
                     subsequently walked out of the inpatient treatment facility on April 13, 2020.

The U.S. Probation Office respectfully recommends the Court to issue a warrant and incorporate the violation
contained in this petition in future proceedings with the violations previously reported to the Court.

                                       I declare under penalty of perjury that the foregoing is true and correct.
                                                         Executed on:     04/13/2020
                                                                          s/Joshua D. Schull
                                                                          Joshua D. Schull
                                                                          U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                          Signature of Judicial Officer

                                                                                  4/14/2020
                                                                          Date
